Pee Oueiam.
This was an action brought by the plaintiff to recover compensation for personal injuries received by him through being run down by a truck of the defendant company, while riding his bicycle along Market street, in the city of East Paterson; The jury, after considering the evidence, returned a verdict for $5,000 in favor of the plaintiff and against the defendant.
Defendant seeks to have this verdict set aside and a new trial directed upon two grounds: First, that the finding of the jury that the injury received by the plaintiff was the result of the negligent driving upon the part of the defendant’s employe, was contrary to the clear weight of the evidence; and second, that the award is excessive. If the accident occurred as described by the plaintiff in his testimony, the jury was entirely justified in its finding that it was the result solely of the negligence of the driver of the defendant’s truck. After hearing the testimony on both *59sides, it was their function to determine what the truth of the matter in issue was, and the fact that they believed the plaintiff, and not the witnesses of the defendant, affords no ground for setting aside the verdict as against the weight of the evidence.
As to the award, our examination of the proofs relating to the character of the plaintiff’s injury and his loss of earnings, .satisfies us that instead of being excessive it was a very reasonable allowance that the jury made to him.
The rule to show cause will be discharged.